Citation Nr: 0911162	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  09-09 801	)	DATE
	)
	)


THE ISSUES

Whether a prior Board of Veterans' Appeals (Board) decision 
denying service connection for residuals of exposure to 
ionizing radiation should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for 
avascular necrosis of the bilateral hips, to include as due 
to radiation exposure; entitlement to service connection for 
breathing problems, to include as due to radiation exposure; 
entitlement to an increased, compensable evaluation for 
residuals of basal cell carcinoma of the right ear, left 
cheek, and right forearm; entitlement to an initial 
compensable evaluation for bilateral hearing loss; and 
entitlement to a 10 percent evaluation for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324, are addressed in a separate decision.)

REPRESENTATION

Moving party represented by:  Craig M. Kabatchnick, Attorney-
at-Law


APPEARANCE AT ORAL ARGUMENT

Movant and Ms. M. F.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from December 1951 to December 1953.  The 
appellant is the Veteran's spouse and payee, as he has been 
adjudicated incompetent for VA purposes.

This matter comes before the Board on a motion filed by the 
movant's representative at a March 2, 2009, hearing before 
the undersigned at the Winston-Salem, North Carolina, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).


FINDING OF FACT

The March 2, 2009, memorandum accepted as a motion for 
revision of a prior decision on the basis of CUE does not 
identify the decision to which the motion relates.




CONCLUSION OF LAW

The motion for revision of a prior Board decision on the 
basis of CUE is dismissed without prejudice.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1404 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§  20.1400-1411 (2008).  Pursuant to 
38 C.F.R. § 20.1404(a), the motion alleging CUE in a prior 
Board decision must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

Here, the movant, through her attorney-representative, raised 
the issue of CUE at her March 2, 2009, hearing before the 
undersigned.  The attorney submitted a written memorandum 
regarding the CUE allegations at that time.  The document 
clearly identifies the Veteran by name and file number, and 
is signed by the authorized representative.

However, the written motion fails to identify the decision to 
which the motion relates.  The attorney discusses both Board 
decisions and RO decisions in his argument.  At the March 
2009 hearing, under questioning, the attorney did state that 
he was alleging CUE in a January 1986 Board decision.  This 
oral assertion does not, however, cure the defect in the 
written filing. 

Because the motion for revision of a prior Board decision 
based on CUE failed to specify which of the two prior Board 
decisions it related to, the claim must be dismissed.  
Pursuant to the governing regulation, this dismissal is 
without prejudice; the Veteran and/or movant, are free to 
refile the motion.


ORDER

The motion for revision of a prior decision denying service 
connection for residuals of exposure to ionizing radiation on 
the grounds of CUE is dismissed, without prejudice.



                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



